Name: 2004/30/EC: Commission Decision of 23 December 2003 laying down specific conditions for the import of processed and frozen bivalve molluscs, echinoderms, tunicates and marine gastropods from Peru and repealing Decisions 2001/338/EC and 95/174/EC (Text with EEA relevance) (notified under document number C(2003) 5053)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  foodstuff;  international trade;  America;  health;  trade;  marketing
 Date Published: 2004-01-10

 Avis juridique important|32004D00302004/30/EC: Commission Decision of 23 December 2003 laying down specific conditions for the import of processed and frozen bivalve molluscs, echinoderms, tunicates and marine gastropods from Peru and repealing Decisions 2001/338/EC and 95/174/EC (Text with EEA relevance) (notified under document number C(2003) 5053) Official Journal L 006 , 10/01/2004 P. 0053 - 0054Commission Decisionof 23 December 2003laying down specific conditions for the import of processed and frozen bivalve molluscs, echinoderms, tunicates and marine gastropods from Peru and repealing Decisions 2001/338/EC and 95/174/EC(notified under document number C(2003) 5053)(Text with EEA relevance)(2004/30/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of bivalve molluscs(1), and in particular Article 9(3)(b) thereof,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(2), and in particular Article 11 (1) thereof,Whereas:(1) Commission Decision 95/174/EC of 7 March 1995 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Peru(3), provides for the sanitary conditions to fulfill when importing live bivalve molluscs from Peru.(2) Following the deficiencies observed during an inspection visit to Peru in April 2001 Commission adopted Decision 2001/338/EC of 27 April 2001 concerning certain protective measures with regard to bivalve molluscs from or originating in Peru(4). The mission also identified that no live molluscs were exported from Peru and that no control measures for molluscs disease were enacted by the Peruvian competent authority.(3) A new inspection visit to Peru carried out in May 2002 revealed satisfactory improvements in the sanitary conditions and the rectification of some of the shortcomings related to the sanitary control applied by the Peruvian authorities. These findings allowed the Commission to adopt Commission Decision 2003/509/EC of 10 July 2003 amending Decision 2001/338/EC concerning certain protective measures with regard to bivalve molluscs originating in Peru(5).(4) The guarantees now provided by the competent authorities, supported by documental evidence, show that they have rectified the shortcomings found during the inspection mission. Therefore, since the protective measures provided by Commission Decision 2001/338/EC are no longer necessary, that Decision should be repealed.(5) Furthermore, Peru wishes to export to the Community only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods which have been sterilised or heat-treated in accordance with the requirements of Commission Decision 2003/774/EC of 30 October 2003 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods(6). Consequently, the specific import conditions should concern frozen and processed bivalve molluscs only, and production areas should be designated from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested, in accordance with Article 3(4)(b) of Directive 91/493/EEC. Therefore new specific import conditions should be established and Decision 95/174/EC repealed accordingly.(6) The other import conditions should be those already laid down in Commission Decision 95/173/EC laying down special conditions governing imports of fishery and aquaculture products originating in Peru(7).(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The "Ministerio de la Salud, Direccion General de Salud Ambiental (DIGESA)" shall be the competent authority in Peru for verifying and certifying that bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC.Article 21. Processed or frozen bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Peru and intended for human consumption must originate in the authorised production areas listed in the Annex to this Decision.2. Consignments shall fulfil the conditions laid down in Decision 95/173/EC.Article 3Decisions 95/174/EEC and 2001/338/EC are repealed.Article 4This Decision shall apply from 13 January 2004.Article 5This Decision is addressed to the Member States.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1, as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 268, 24.9.1991, p. 15, as last amended by Regulation (EC) No 806/2003.(3) OJ L 116, 23.5.1995, p. 47.(4) OJ L 120, 28.4.2001, p. 45.(5) OJ L 174, 12.7.2003, p. 40.(6) OJ L 283, 31.10.2003, p. 78.(7) OJ L 116, 23.5.1995, p. 41, as amended by Decision 95/311/EC (OJ L 186, 5.8.1995, p. 78).ANNEXPRODUCTION AREAS IN COMPLIANCE WITH THE PROVISIONS OF THE DIRECTIVE 91/492/EEC>TABLE>